Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-804
                       Lower Tribunal No. 19-20796
                          ________________


                           Trisha L. Williams,
                                  Appellant,

                                     vs.

                               Don James,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

      Franz C. Jobson, P.A., and Franz C. Jobson (Ft. Lauderdale), for
appellant.

     Harvey D. Rogers, P.A., and Harvey D. Rogers, for appellee.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.